Citation Nr: 1742359	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-21 255	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a painful scar related to a right indirect inguinal hernia repair surgery. 

2.  Entitlement to an initial rating in excess of 10 percent for neurological residuals associated with a right indirect inguinal hernia repair surgery, to include right ilioinguinal neuritis. 

3.  Entitlement to an initial compensable rating for residuals of a right indirect inguinal hernia repair surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.  The Veteran states, in his formal appeal (VA Form 9) that the symptoms associated with the above claims have worsened.  The Veteran should be afforded a new VA examination that evaluates the current severity of his service-connected right indirect inguinal hernia repair surgery residuals, the current severity of any neurological symptoms stemming from the right indirect inguinal hernia repair surgery, and the current severity of any scars related to his right indirect inguinal hernia repair surgery.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran currently receives the maximum schedular rating for ilioinguinal neuritis, rated as 10 percent disabling.  As an examination of the residuals resulting from the Veteran's right indirect inguinal hernia repair surgery may reveal further neurological symptoms which may be separately compensable, the Board finds that the issue of entitlement to an initial rating in excess of 10 percent for neurological residuals associated with a right indirect inguinal hernia repair surgery, to include right ilioinguinal neuritis, is inextricably intertwined with the issue of entitlement to an initial compensable rating for residuals of a right indirect inguinal hernia repair surgery.  As such, a final decision on the issue cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate VA clinician to determine the current nature and severity of the Veteran's right indirect inguinal hernia repair surgery residuals, including a discussion of any neurological symptoms or scars.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

2.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).



